Name: Council Regulation (EEC) No 3759/87 of 30 November 1987 amending Regulation (EEC) No 3796/81 on the common organization of the market in fishery products
 Type: Regulation
 Subject Matter: fisheries;  tariff policy;  agricultural policy;  EU finance
 Date Published: nan

 21 . 12 . 87 Official Journal of the European Communities No L 359 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3759 / 87 of 30 November 1987 amending Regulation (EEC) No 3796 / 81 on the common organization of the market in fishery products THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ( M , Regulation (EEC ) No 3879 / 86 ( J ), forms part of the Common Customs Tariff; whereas , as a result , it is necessary to express the descriptions of goods and tariff heading numbers which appear in the said Regulation according to the terms of the combined nomenclature ; Whereas , for reasons of simplification , it is necessary in a few cases to modify slightly the contents of the Annexes ; Whereas aquatic invertebrates , other than crustaceans and molluscs , and preparations thereof are at the moment classified in subheadings 01 .06 C , 02.04 C II , 02.06 C III and 16.02 B of the Common Customs Tariff; whereas they are consequently covered by Council Regulation (EEC) No 827 / 68 of 28 June 1968 on the common organization of the markets in certain products mentioned in Annex II to the Treaty ( 6 ), as last amended by Regulation (EEC) No 2966 / 80 ( 7 ); whereas in the harmonized system they will be classified within heading Nos 0307 and 1605 ; whereas it is therefore desirable that the said aquatic invertebrates and preparations thereof be coverd by the present Regulation ; whereas this means that they are no longer covered by Regulation (EEC) No 827 / 68 , Having regard to the opinion of the Economic and Social Committee ( 2 ), Whereas the Community is a contracting party to the International Convention on the Harmonized Commodity Description and Coding System , hereinafter called the 'harmonized system', which replaces the Convention of 15 December 1950 on nomenclature for the classification of goods in customs tariffs ; HAS ADOPTED THIS REGULATION: Whereas Council Regulation (EEC) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ( 3 ) introduced a combined goods nomenclature , based on the harmonized system , which will be applied from 1 January 1988 and which meets the requirements both of the Common Customs Tariff and of the nomenclature of goods for the external trade statistics of the Community ; Article 1 Regulation (EEC) No 3796 / 81 is hereby amended as set out in the Annex . Whereas the tariff nomenclature which appears in Regulation (EEC) No 3796 81 ( 4 ), as last amended by Article 2 This Regulation shall enter into force on 1 January 1988 . (') Opinion delivered on 20 November 1987 ( not yet published in the Official Journal ). ( 2 ) Opinion delivered on 19 November 1987 (not yet published in the Official Journal ). ( 3 ) OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 4 ) OJ No L 379 , 31 . 12 . 1981 , p. 1 . ( 5 ) OJ No L 361 , 20 . 12 . 1986 , p . 5 . ( «) OJ NO L 151 , 30 . 6 . 1968 , p . 16 . ( 7 ) OJ No L 307 , 18 . 11 . 1980 , p . 5 . 21 . 12 . 87No L 359 / 2 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 November 1987 . For the Council The President N. WILHJELM 21 . 12 . 87 Official Journal of the European Communities No L 359 / 3 ANNEX Amendments to be made to Regulation (EEC) No 3796 / 81 ( a ) Article 1 ( 2 ) is hereby replaced by following : '2 . This organization shall cover the following products : Combined Nomenclature code Description ( a ) 0301 Live fish 0302 Fish , fresh or chilled , excluding fish fillets and other fish meat of heading No 0304 0303 Fish , frozen , excluding fish fillets and other fish meat of heading No 0304 0304 Fish fillets and other fish meat (whether or mot minced ), fresh , chilled or frozen ( b ) 0305 Fish , dried , salted or in brine ; smoked fish , whether or not cooked before or during the smoking process ; fish meal , fit for human consumption (c) 0306 Crustaceans , whether in shell or not , live , fresh , chilled , frozen , dried , salted or in brine ; crustaceans , in shell , cooked by steaming or by boiling in water, whether or not chilled , frozen , dried , salted. or in brine 0307 Molluscs , whether in shell or not , live , fresh , chilled , frozen , dried , salted , or in brine; aquatic invertebrates other than crustaceans and molluscs , live , fresh , chilled , frozen , dried , salted or in brine (d ) 0511 91 90 Animal products , not elsewhere specified or included ; dead animals of Chapter 1 or 3 , unfit for human consumption  Other   Products of fish or crustaceans , molluscs or other aquatic invertebrates ; dead animals of Chapter 3    Other (e) 1604 Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs ( f) 1605 Crustaceans , molluscs and other aquatic invertebrates , prepared or preserved (g) 1902 20 10 Pasta , whether or not cooked or stuffed (with meat or other substances ) or otherwise prepared , such as spaghetti , macaroni , noodles , lasagne , gnocchi , ravioli , canelloni ; couscous , whether or not prepared  Containing more than 20 % by weight of fish , crustaceans , molluscs or other aquatic invertebrates (h ) 2301 20 00 Flours , meals and pellets , of meat or ofmeat offal , of fish or of crustaceans , molluscs or other aquatic invertebrates , unfit for human consumption ; greaves  Flours , meals and pellets , of fish or of crustaceans , molluscs or other aquatic invertebrates' 21 . 12 . 87No L 359 / 4 Official Journal of the European Communities ( b ) Article 20 ( 1 ) is hereby replaced by the following : '1 . The Common Customs Tariff duties applicable to the products listed in Annex III shall be suspended in their entirety .' ( c ) Annex I is hereby replaced by the following : 'ANNEX I Combined Nomenclature code Description l A. Fresh or chilled products or heading No 0302 1 . 0302 22 00 2 . ex 0302 40 3 . 0302 50 10 4 . 0302 61 10 5 . 0302 62 00 6 . 0302 63 00 7 . ex 0302 64 8 . 0302 65 10 9 . 0302 69 31 and 0302 69 33 10 . 0302 69 41 11 . 0302 69 45 12 . 0302 69 55 13 . ex 0302 69 65 14 . 0302 69 71 15 . 0302 69 75 16 . 0302 69 81 rlaice ( rleuronectes platessa) Herring of the species Clupea harengus Cod of the species Gadus morhua Sardines of the species Sardina pilchardus Haddock (Melanogrammus aeglefinus) Coalfish (Pollachius virens) Mackerel of the species Scomber scombrus arid Scomber japonicus Dogfish (Squalus acenthias arid Scyliorhinus spp .) Redfish (Sebastes spp .) Whiting (Meriangus meriangus) Ling (Molva spp .) Anchovies (Engraulis spp .) 1 Hake of the species Merluccius merluccius Megrim (Lepidorhombus spp .) Ray's bream (Brama spp .) Monkfish (Lophius spp .) B. Frozen products of heading Nos 0303 and 0304 Herring of the species Clupea barengusex 0303 50 10 ex 0303 50 90 ex 0304 90 21 and ex 0304 90 25 C. Fish fillets and other fish meat (whether or not minced ) of the species listed in A above , fresh or chilled , falling within Combined Nomenclature code 0304 10 31 , 0304 10 39 or 0304 10 99 D. Live , fresh or chilled products or products cooked by steaming or by boiling in water ex 0306 23 31 and ex 0306 23 39 Shrimps of the species Crangon crangon E. Live , fresh or chilled products or products cooked by steaming or by boiling in water ex 0306 24 30 ex 0306 29 30 Crabs of the species (Cancer pagurus) Norway lobsters (Nephrops norvegicus)' 21 . 12 . 87 Official Journal of the European Communities No L 359 / 5 ( d ) 'Annex II is hereby replaced by the following : ..ANNEX II Combined Nomenclature code Description A. Frozen products of heading No 0303 1 . 0303 71 10 2 . 0303 79 71 Sardines of the species Sardina pilchardus Sea bream (Dentex dentex and Pagellus spp .) B. Frozen products of heading No 0307 1 . 0307 49 19 Cuttlefish of the species Sepia officinalis, Rossia macrosoma and Sepiola rondeletti 2 . 0307 49 31 0307 49 33 and 0307 49 39 Squid (Loligo spp .) 3 . 0307 49 51 Squid (Ommastrephes sagittatus) ¢ 4 . 0307 59 10 Octopus (Octopus spp .) 5 . . 0307 99 11 Illex spp .' ( e ) Annex III is hereby replaced by the following : 'ANNEX III Tuna (ThunnÃ ¹s spp .), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus, fresh , chilled or frozen , for the industrial manufacture of products falling within headiÃ ±g No 1604 , and classifiable in one of the following Combined Nomenclature codes : Combined Nomenclature code Description fresh or chilled frozen A. Presented in forms other than those mentioned in heading No 0304 I. The following species ( a ) Albacore or longfinned tunas (Thunnus alalunga) 1 . Weighing not more than 10 kg each ( 1 )' 2 . Weighing more than 10 kg each (') ( b ) Yellowfin tunas (Thunnus albacares) 1 . Weighing not more than 10 kg each (') 2 . Weighing more than 10 kg each (') ( c ) Skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) (d ) Other species of the genus Thunnus and Euthynnus II . Presented in one of the following forms ( a ) whole ( b ) gilled and gutted (c ) other ( for example "heads off') B. Meat (other than fillets), whether or not minced 0302 31 10 0302 31 10 0302 32 10 0302 32 10 0302 33 10 0302 39 10 and 0302 69 21 0304 10 99 0303 41 11 , 0303 41 13 and 0303 41 19 0303 41 11 , 0303 41 13 and 0303 41 19 0303 42 11 , 0303 41 13 and 0303 42 51 0303 42 19 , 0303 42 39 and 0303 42 59 0303 43 11 , 0303 43 13 and 0303 43 19 0303 49 11 , 0303 49 13 , 0303 49 19 , 0303 79 21 , 0303 79 23 and 0303 79 29 0304 90 99' ( l ) Reference to weight applies to the whole product . 21 . 12 . 87No L 359 / 6 Official Journal of the European Communities ( f) Annex IV is hereby replaced by the following : 'ANNEX IV A. Live , fresh , chilled or frozen products : Combined Nomenclature code Description 1 . 0301 91 00 , 0302 11 00 , 0303 21 00 , 0304 10 11 , ex 0304 10 91 , 0304 20 11 and ex 0304 90 10 Trout (Salmo trutta, Salmo gaÃ ¬rdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 0301 93 00,0302 69 11,0303 79 1 1 , ex 0304 10 19 , ex 0304 10 91 , ex 0304 20 19 and ex 0304 90 10 Carp 2 . 0301 99 11 , 0302 12 00 , 0303 10 00 , 0303 22 00 , 0304 10 13 , ex 0304 10 91 , 0304 20 13 and ex 0304 90 10 Pacific salmon (Oncorhynchus spp .), Atlantic salmon (Salmo salar) and Danube Salmon (Hucho bucho) 0306 12 and 0306 22 Lobster (Homarus spp .) B. Frozen or salted products ; frozen crustaceans : Falling within one of the following Combined Nomenclature codes The following species Fish , frozen , excluding fish fillets and other fish meat of heading No 0304 Fish fillets and other fish meat (whether or not minced ), frozen Salted fish , whether or not dried Fish fillets', raw , merely coated with batter or breadcrumbs, deep frozen Frozen crustaceans Coalfish (Pollachius virens) 0303 73 00 ex 0303 60 10Cod of the species Gadus morhua 0303 75 10 0303 72 00 Dogfish (Squalus acanthias and Scyliorhinus spp .) Haddock (Melanogrammus aeglefinus) Hake of the species Merluccius merluccius ex 0303 78 10 ex 0303 50 10 and ex 0303 50 90 0304 20 31 and 0304 90 41 ex 0304 20 29 and ex 0304 90 37 0304 20 61 and ex 0304 90 99 0304 20 33 and 0304 90 45 ex 0304 20 57 and ex 0304 90 47 ex 0304 20 75 , ex 0304 90 21 and ex 0304 90 25 030'4 20 43 and ex 0304 90 99 ex 0304 20 53 and ex 0304 90 99 0304 20 79 and 0304 90 51 0304 20 83 and 0304 90 57 0304 20 71 and ex 0304 90 99 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 0305 30 19 , ex 0305 51 90 and ex 0305 62 00 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 . ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 0305 30 90 , ex 0305 59 30 and ex 0305 61 00 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 1604 19 91 ex 1604 19 91 ex 1604 19 91 ex 1604 19 91 ex 1604 19 91 ex 1604 12 10 ex 1604 19 91 ex 1604 15 10 ex 1604 19 91 ex 1604 19 91 ex 1604 19 91 Herring of the species Clupea harengus Ling (Molva spp .) 0303 79 51 0303 74 11 and 0303 74 19 Mackerel of the species Scomber scombrus and Scomber japonicus Megrim (Lepidorhombus spp .) Monkfish (Lophius spp .) 0303 79 73 0303 79 81 0303 32 00Plaice (Pleuronectes platessa) 21 . 12 . 87 Official Journal of the European Communities No L 359 / 7 Falling within one of the following Combined Nomenclature codes The following species Fish , frozen , excluding fish fillets and other . fish meat of heading No 0304 Fish fillets and other fish meat (whether or not minced ), frozen Salted fish , whether or not dried Fish fillets , raw , merely coated with batter or breadcrumbs , deep frozen Frozen crustaceans 0303 7975 ex 1604 19 91 ex 1604 19 910303 79 35 and' 0303 79 37 0304 20 81 and 0304 90 55 0304 20 35 , 0304 20 37 and 0304 90 31 0304 20 41 and ex 0304 90 99 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 Ray's bream (Brama spp .) Redfish (Sebastes spp .) Whiting (Meriangus meriangus) Crabs (Cancer pagurus) Norway lobsters (Nepbrops norvegicus) 0303 79 45 ex 1604 19 91 0306 14 30 0306 19 30 C. Prepared or preserved products : Combined Nomenclature code Description 1 . 1604 13 10 and ex 1604 20 50 Sardines 2 . 1604 14 10 , 1604 19 30 and 1604 20 70 Tuna (Thunnus spp -.), Skipjack or stripe ­ bellied bonito (Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus 3 . ex 1902 20 10 Stuffed pasta (whether or not cooked or otherwise prepared ), containing more than 20% by weight of the products mentioned under points 1 and 2' (g ) Annex V is hereby replaced by the following : 'ANNEX V Frozen or salted products ; frozen or salted crustaceans ; crustaceans , shelled and simply cooked by steaming or by boiling in water Falling within one of the following Combined Nomenclature codes The following species Fish , frozen , excluding fish fillets and other fish meat of heading No 0304 Fish fillets and other fish meat (whether or not minced ), frozen Salted fish , whether or not dried Fish fillets , raw , merely coated with batter or breadcrumbs , deep frozen Crustaceans ex 0303 79 55 ex 0304 20 99 and ex 0305 30 90 , ex 1604 19 91Alaska pollack (Tberagra chalcogramma) ex 0304 90 99 ex 0305 59 90 and ex 0305 69 90 0303 79 41 ex 0304 20 29 and ex 0305 30 19 ,Fish of the species Boreogadus saida ex 1604 19 91 ex 0304 90 37 ex 0305 59 19 and ex 0305 69 10 C304 20 21 , ex 0305 30 11 ,ex 0303 60 10 and 0303 60 90 ex 1604 19 91Cod of the species Gadus ogac and Gadus macrocephalus ex 0304 20 29 , ex 0305 30 19 , 0304 90 35 and ex 0305 51 90 and ex 0304 90 37 ex 0305 62 00 21 . 12 . 87No L 359 / 8 Official Journal of the European Communities Falling within one of the following Combined Nomenclature codes The following species Fish , frozen , excluding fish fillets and other fish meat of heading No 0304 Fish fillets and other fish meat (whether or not minced ), frozen Salted fish , whether or not dried Fish fillets , raw , merely coated with batter or breadcrumbs , deep frozen Crustaceans 0303 39 10 0304 20 73 and 0304 90 99 ex 0303 78 10 ex 0304 20 57 and ex 0304 90 47 Flounder (Platichthys flesus) Hake (Merluccius spp ., except the-species Merluccius merluccius) Herring of the species Clupea pallasii Fish of the species Orcynopsis unicolor Pollack (Pollachius pollachius) ex 1604 19 91 ex 1604 19 91 ex 1604 12 10 1604 19 50 ex 1604 19 91 ex 0305 30 9U , ex 0305 59 90 and ex 0305 69 90 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 0305 30 90 , ex 0305 59 30 and ex 0305 61 00 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 0303 50 10 and ex 0303 50 90 0303 79 61 and 0303 79 63 ex 0303 79 55 ex 0304 20 75 , ex 0304 90 21 and ex 0304 90 25 ex 0304 20 53 and ex 0304 90 99 ex 0304 20 99 and ex 0304 90 99 Shrimps and prawns , other than shrimps of the species Crangon crangon - frozen ex 0306 13 - salted : ex 0306 23 10 , ex 0306 23 39 and ex 0306 23 90 - shelled and simply cooked by steaming or by boiling in water ex 1605 20 00' ( h ) Annex VI is hereby replaced by the following : 'ANNEX VI Rate of duty CN code Description conventional (% ) Supplementary unit autonomou : (% ) or levy (AGR ) 2 3 4 51 0301 0301 10 0301 10 10 0301 10 90 0301 91 00 0301 92 00 0301 93 00 0301 99 Live fish :  Ornamental fish :   Freshwater fish   Saltwater fish  Other live fish :   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita , Salmo gilae)   Eels (Anguilla spp .)   Carp   Other :    Freshwater fish : 10 15 16 10 10 Free 15 12 3 8 21 . 12 . 87 Official Journal of the European Communities No L 359 / 9 l 2 3 4 5 216 10 17 8     Pacific salmon (Oncorhynchus spp . ), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho)     Other    Saltwater fish Fish , fresh or chilled , excluding fish fillets and other fish meat of heading No 0304 :  Salmonidae , excluding livers and roes : 16   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita , 16 16 16 12 2 8 0301 99 11 0301 99 19 0301 99 90 0302 0302 11 00 0302 12 00 0302 19 00 0302 21 0302 21 10 0302 21 30 0302 21 90 0302 22 00 0302 23 00 0302 29 00 Salmo gilae)   Pacific salmon (Oncorhynchus spp . J, Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho)   Other  Flat fish ( Pleuronectidae , Bothidae , Cynoglossidae , Soleidae , Scophthalmidae and Citharidae), excluding livers and roes :   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hippoglossus stenolepis):    Lesser or Greenland halibut (Rheinhardtius hippoglossoides)    Atlantic halibut (Hippoglossus hippoglossus)    Pacific halibut (Hippoglossus stenolepis)   Plaice (Pleuronectes platessa)   Sole (Solea spp . J   Other  Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes :   Albacore or longfinned tunas (Thunnus alalunga):    For the industrial manufacture of products falling within heading No 15 15 15 15 15 15 8 8 15 15 15 15 1604 1 25 ( 2 ) ( 3 ) 25 ( 2 ) 22 (*) ( «) 22 m ( «)    Other   Yellowfin tunas (Thunnus albacares):    For the industrial manufacture of products falling within heading No 1604 (M 25 (*) (^) 25 ( 2 ) 22 ( 2 ) ( «) 22 H ( «)    Other   Skipjack or stripe-bellied bonito :  -  For the industrial manufacture of products falling within heading No 0302 31 0302 31 10 0302 31 90 0302 32 0302 32 10 0302 32 90 0302 33 0302 33 10 0302 33 90 0302 39 0302 39 10 0302 32 90 0302 40 0302 40 10 0302 40 90 1604 (M 25 ( 2 ) ( 3 ) 25 ( 2 ) 22 H ( «) 22 H ( «j    Other   Other :    For the industrial manufacture of products falling within heading No 1604 (' 25 ( 2 ) ( 3 ) 25 ( 2 ) Free 20 m 22 ( z ) n 22 (*) ( «) Free 15 ( 2 ) H    Other  Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes :   From 15 February to 15 June   From 16 June to 14 February (') Entry under this subheading is sjubject to conditions laid down in the relevant Community provisions . ( 2 ) Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price . ( 3 ) Total suspension for an indefinite period . (") Duty exemption in respect of tuna and fish of the genus Euthynnus, falling within heading Nos 0302 and 0303 , intended for the canning industry , within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with tlie reference price . Qualification for this quota is governed by conditions laid down in the relevant Community provisions . ( 5 ) Duty exemption within the limits of an annual tariff quota of 34 000 tonnes to be granted by the competent Community authorites and subject to compliance with the refertence price for herring . No L 359 / 10 Official Journal of the European Communities 21 . 12 . 87 l . 2 3 4 5 0302 50 0302 50 10 0302 50 90 0302 61 0302 61 10 0302 61 30 0302 61 91 0302 61 99 0302 62 00 0302 63 00 0302 64 0302 64 10 0302 64 90 0302 65 0302 65 10 0302 65 90 0302 66 00 0302 69 0302 69 11 0302 69 19 0302 69 21 0302 69 25 0302 69 31 0302 69 33 0302 69 35 0302 69 41 0302 69 45  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers' and roes :   Of the species Gadus morhua   Other  Other fish , excluding livers and roes :   Sardines (Sardina pilchardus, Sardinops spp . J , sardinella (Sardinella spp . J , brisling or sprats (Sprattus sprattus):    Sardines of the species Sardina pilchardus    Sardines of the genus Sardinops; sardinella (Sardinella spp .J    Brisling or sprats (Sprattus sprattus)-.     From 15 February to 15 June     From 16 June to 14 February   Haddock (Melanogrammus aeglefinus)   Coalfish (Pollachius virens)   Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus):    From 15 February to 15 June    From 16 June to 14 February   Dogfish and other sharks :    Dogfish (Squalus acanthias and Scyliorhinus spp .J    Other   Eels (Anguilla spp .J   Other :    Freshwater fish :     Carp     Other    Saltwater fish :  -   Fish of the genus Euthynnus, other than the skipjack or stripe-bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in subheading 0302 33 :      For the industrial manufacture of products falling within heading No 1604 ( 2 )      Other :     Redfish , (Sebastes spp .):      Of the species Sebastes marinus      Other     Fish of the species Boreogadus saida     Whiting (Merlangus merlangus)     Ling (Molva spp.J 15 15 25 15 Free 20 15 15 Free 20 15 15 10 10 10 25 ( 3 ) ( «) 25 H 15 15 15 15 15 12 15 23 15 Free 13 . 15 15 Free 20 8 (&gt;) 8 3 8 8 22 ( 3 ) ( 5 ) 22 ( J ) (*) 8 15 12 15 15 ( 1 ) Duty rate reduced to 6 % in respect of piked dogfish (Squalus acanthias) within the limits of an annual tariff quota of 5 000 tonnes to be granted by the competent Community authorities . ( J ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . ( 3 ) Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price . (") Total suspension for an indefinite period . ( s ) Duty exemption in respect of tuna and fish of the genus Euthynnus, falling within heading Nos 0302 and 0303 , intended for the canning industry , within the limits of a global annua ! tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . Qualification for this quota is governed by conditions laid down in the relevant Community provisions . 21 . 12 . 87 No L 359 / 11Official Journal of the European Communities l 2 3 4 5     Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) .     Anchovies (Engraulis spp .)     Sea bream (Dentex dentex and Pagellus spp .) j. j 15 15 15 (') 15 15 15 15 ¢ 15 10 2     Hake (Merluccius spp ., Urophycis spp .)     Megrim (Lepidorhombus spp .)     Ray's bream (Brama spp .)     Monkfish (Lophius spp .)     Blue whiting (Micromesistius poutassou or Gadus poutassou)     Other  Livers and roes Fish , frozen , excluding fish fillets and other fish meat of heading No 0304 :  Pacific salmon (Oncorhynchus spp .), excluding livers and roes  Other Salmonidae , excluding livers and roes : 15 15 15 15 15 15 15 15 15 14 16 16 16 16   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, 12 2 9 0302 69 51 0302 69 55 0302 69 61 0302 69 65 0302 69 71 0302 69 75 0302 69 81 0302 69 85 0302 69 95 0302 70 00 0303 0303 10 00 0303 21 00 0303 22 00 0303 29 00 0303 31 0303 31 10 0303 31 30 0303 31 90 0303 32 00 0303 33 00 0303 39 0303 39 10 0303 39 90 0303 41 0303 41 11 Salmo gilae)   Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho)   Other  Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmidae and Citharidae), excluding livers and roes :   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hippoglossus stenolepis):    Lesser or Greenland halibut (Reinhardtius hippoglossoides) 15 15 15 15 15 15 15 8 8 15 15 15 15 15    Atlantic halibut (Hippoglossus hippoglossus)    Pacifc halibut (Hippoglossus stenolepis)   Plaice (Pleuronectes platessa)   Sole (Solea spp .)   Other :   Flounder (Platichtys flesus)    Other  Tunas ( of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis ), excluding livers and roes :   Albacore or longfinned tunas (Thunnus alalunga):    For the industrial manufacture of products falling within heading No 1604 ( 2 : Whole 25 3 « 22 (*) m (') Duty rate reduced to 8 % for silver hake (Merluccius bilinearis) falling within subheadings 0302 69 65,0303 78 10 and 0304 90 47 within the limits of an annual tariff quota of 2 000 tonnes to be granted by the competent Community authorities . ( 2 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . ( 3 ) Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price . ( 4 ) Total suspension for an indefinite period . ( 5 ) Duty exemption in respect of tuna and fish of the genus Euthynnus , falling within heading Nos 0302 and 0303 , intended for the canning industry , within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . Qualification for this quota is governed by conditions laid down in the relevant Community provisions . No L 359 / 12 Official Journal of the European Communities 21 . 12 . 87 1 2 3 4 5 0303 41 13 0303 41 19 0303 41 90 0303 42 0303 42 11 0303 42 19 0303 42 31 0303 42 39 0303 42 51 0303 42 59 0303 42 90 0303 43 0303 43 11 0303 43 13 0303 43 19 0303 43 90 0303 49 0303 49 11 0303 49 13 0303 49 19 0303 49 90 0303 50 0303 50 10 0303 50 90 0303 60 0303 60 10 0303 60 90     Gilled and gutted     Other ( for example "heads off')    Other   Yellowfin tunas (Thunrtus albacares):   - For the industrial manufacture of products falling within heading No 1604 ( 4 ): Whole :      Weighing not more than 10 kg each ----- Other     Gilled and gutted : _____ Weighing not more than 10 kg each      Other     Other ( for example "heads off'):      Weighing not more than 10 kg each      Other    Other   Skipjack or stripe-bellied bonito :    For the industrial manufacture of products falling within heading No 1604 ( 4 ): _ Whole     Gilled and gutted     Other ( for example "heads off'):    Other   Other :  -  For the industrial manufacture of products falling within heading No 1604 ( «): Whole     Gilled and gutted     Other ( for example "heads off"):    Other  Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes :   From 15 February to 15 June   From 16 June to 14 February  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes :   Of the species Gadus morhua and Gadus ogac   Of the species Gadus macrocephalus  Other fish , excluding livers and roes : 25 ( ») ( 2 ) 25 (&gt;) ( 2 ) 25 (') 25 (') ( 2 ) 25 (') ( 2 ) 25 ( ¢) ( 2 ) 25 (&gt;) ( 2 ) 25 (') ( 2 ) 25 (&gt;) ( 2 ) 25 (') 25 ( «) ( 2 ) 25 (') ( 2 ) 25 (&gt;) ( 2 ) 25 (') 25 .(&gt;) ( 2 ) 25 (&gt;) ( 2 ) 25 (&gt;) ( 2 ) 25 ( ¢) Free 20 (&gt;) 15 15 22 0 ) ( 3 ) 22 (') H 22 (&gt;) ( 3 ) 20 (&gt;) H 20 (') ( 3 ) 22 (&gt;) ( 3 ) 22 (&gt;) ( ») 22 (') H 22 (') ( 3 ) 22 (') ( 3 ) 22 ( ») (') 22 (') ( 3 ) 22 (&gt;) ( 3 ) 22 ( «) ( 3 ) 22 (&gt;) ( 3 ) 22 (') ( 3 ) 22 (') ( 3 ) 22 (') ( 3 ) Free 15 (') ( 5 ) 15 ( 6 ) ( 7 ) 15 (') Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price . ( z ) Total suspension for an indefinite period . ( 3 ) Duty exemption in respect of tuna and fish of the genus Euthynnus , falling within heading Nos 0302 and 0303 , intended for the canning industry , within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . Qualification for this quota is governed by conditions laid down in the relevant Community provisions . x ( 4 ) Entry under the subheading is subject to conditions laid down in the relevant Community provisions . ( 5 ) Duty exemption within the limits of an annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price for herring . ( s ) Subject to limits and conditions to be determined by the competent authorities . ( 7 ) Duty rate reduced to 12% for cod of the species Gadus morhua . 21 . 12 . 87 Official Journal of the European Communities No L 359 / 13 l 2 3 4 5 Sardines (Sardina pilchardus, Sardinops spp .), ( sardinella (Sardinella spp .), brisling or sprats (Sprattus sprattus):  Sardines of the species Sardina pilchardus 25 15 23 15  Sardines of the genus Sardinops; sardinella (Sardinella spp .) - Brisling or sprats (Sprattus sprattus): 0303 71 0303 71 10 0303 71 30 0303 71 91 0303 71 99 0303 72 00 0303 73 00 0303 74   From 15 February to 15 June   From 16 June to 14 February Haddock (Melanogrammus aeglefinus) Free 20 15 15 Free 13 15 15 Free 20 15 Free 20 15 Coalfish (Pollachius virens) Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus):  Of the species Scomber scombrus and Scomber japonicus:   From 15 February to 15 June   From 16 June to 14 February  Of the species Scomber australasicus Dogfish and other sharks :  Dogfish (Squalus acantkias and Scyliorhinus spp .)  Other Eels (Anguilla spp .) 0303 74 1 1 0303 74 19 0303 74 90 0303 75 0303 75 10 0303 75.90 0303 76 00 0303 77 00 0303 78 0303 78 10 0303 78 90 0303 79 0303 79 11 0303 79 19 Sea bass (Dicentrarchus labrax, Dicentrarchus punctatus) 15 15 . 10 15 15 15 8 (') 8 3 15 15 (*) 15 Hake (Merluccius spp., Urophycis spp .):  Hake of the genus Merluccius  Hake of the .genus Urophycis Other :  Freshwater fish :   Carp   Other  Saltwater fish :   Fish of the genus Euthynnus, other than the skipjack or stripe-bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned ' in subheading 0303 43 :    For the industrial manufacture of products falling within heading 8 8 10 10 No 1604 ( 3 : 0303 79 21 0303 79 23 0303 79 29 0303 79 31 Whole   Gilled and gutted   Other ( for example "heads off')  Other Redfish (Sebastes spp .): 25 ( «) O 25 ( «) (') 25 ( «) (*) 25 (&lt;) 22 ( «) ( «) 22 ( «) ( «) 22 ( «) ( «) 22 (&lt;) ( «) (') Duty rate reduced to 6 % in respect of piked dogfish (Squalus acanthias) within the limits of an annual tariff quota of 5 000 tonnes to be granted by the competent Community authorities . ( 2 ) Duty rate reduced to 8 % for silver hake (Merluccius bilinearis) falling within subheadings 0302 69 65,0303 78 10and0304 90 47 , within the limits of an annual _ tariff quota of 2 000 tonnes to be granted by the competent Community authorities . ( 3 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . ( 4 ) Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price . ( 5 ) Total suspension for an indefinite period'. ( s ) Duty exemption in respect of tuna and fish of the genus Euthynnus, falling within heading Nos 0302 and 0303 , intended for the canning industry , within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to. compliance with the reference price . Qualification for this quota is governed by conditions laid down in the relevant Community provisions . No L 359 / 14 Official Journal of the European Communities 21 . 12 . 87 l 2 3 4 5 0303 79 35 0303 79 37 0303 79 41 0303 79 45 0303 79 51 0303 79 55 0303 79 61 0303 79 63 0303 79 65 0303 79 71 0303 79 73 0303 79 75 0303 79 81 0303 79 83 0303 79 99 0303 80 00 0304 0304 10 0304 10 11 0304-10 13 0304 10 19 030410 31 0304 10 39 0304 10 91 0304 10 99 0304 20 0304 20 11 0304 20 13 0304 20 19      Of the species Sebastes marinus      Other      Fish of the species Boreogadus saida     Whiting (Merlangus merlangus)     Ling (Molva spp.J     Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius)     Fish of the species Orcynopsis unicolor:      From 15 February to 15 June      From 16 June to 14 February     Anchovies (Engraulis spp.J     Sea bream (Dentex dentex and Pagellus spp.J     Megrim (Lepidorhombus spp.J     Ray's bream (Brama spp.j     Monkfish (Lophius spp.J    .  Blue whiting (Micromesistius poutassou or Gadus poutassou)     Other  Livers and roes Fish fillets and other fish meat (wheather or not minced), fresh , chilled or frozen :  Fresh or chilled :   Fillets :    Of freshwater fish :     Of trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae)     Of Pacific salmon (Oncorhynchus spp.J , Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho)     Of other freshwater fish    Other :     Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and fish of the species Boreogadus saida     Other   Other fish meat (wheather or not minced ):    Of freshwater fish    Other  Frozen fillets :   Of freshwater fish :    Of trout (Salmo trutta, Salmc gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae)    -Of Pacific salmon (Oncorhynchus spp.J , Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho)    Of other freshwater fish   Of cod (Gadus morhua, Gadus macrocephalus, Gadus ogac) and of fish of the species Boreogadus saida : 15 15 15 15 15 15 Free 20 15 15 ' 15 15 15 15 15 14 16 16 5 18 18 8 18 16 16 ' 5 8 15 12 (&gt;) 15 15 15 Free 20 15 15 15 15 15 15 15 10 12 2 9 18 18 8 15 ( 2 ) 12 2 9 (') Subject to limits and conditions to be determined by the competent authorities . ( 2 ) Duty exemption within the limits of an annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price for herring . 21 . 12 . 87 Official Journal of the European Communities No L 359 / 15 l 2 3 4 5 -   Of cod of the species Gadus macrocephalus -   Other -  Of coalfish (Pollachius virens) -  Of haddock (Melanogrammus aeglefinus) 15 15 ( ¢) (*) 15 15 12 15 15 15 18 0304 20 21 0304 20 29 0304 20 31 0304 20 33 0304 20 35 0304 20 37 0304 20 41 0304 20 43 0304 20 45 0304 20 51 0304 20 53 0304 20 57 0304 20 59 0304 20 61 0304 20 69 0304 20 71 0304 20 73 0304 20 75 0304 20 79 0304 20 81 0304 20 83 0304 20 99 0304 90 0304 90 10 18 18 18 18 18 18 18 18 18 18 18 18 18 18 18 18 18 18 18 18 18 8 -  Of redfish (Sebastes spp .): ¢   Of the species Sebastes marinus -   Other ¢  Of whiting (Merlangus merlangus)  Of ling (Molva spp .)  Of tuna (of the genus Thunnus) and of fish of the genus Euthynnus  Of mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) and of fish of the species Orcynopsis unicolor:   Of mackerel of the species Scomber australisicus   Other  Of hake (Merluccius spp ., Urophycis spp .):   Of hake of the genus Merluccius   Of hake of the genus Urophycis  Of dogfish and other sharks :   Of dogfish (Squalus acanthias and Scyliorhinus spp .)   Of other sharks  Of plaice (Pleuronectes platessa)  Of flounder (Platichthys flesus)  Of herring (Clupea harengus, Clupea pallasii)  Of megrim (Lepidorhombus spp .)  Of Ray's bream (Brama spp .)  Of monkfish (Lophius spp .)  Other Other :  Of freshwater fish  Other : ^   Of herring (Clupea harengus, Clupea pallasii):    From 15 February to 15 June    From 16 June to 14 February   Of redfish (Sebastes spp .)   Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida : 15 . 15 15 ( 3 ) ( «) 15 15 15 15 15 15 15 15 15 15 8 Free0304 90 21 0304 90 25 0304 90 31 Free 20 (') 15 15 (*) ( «) 8 ') Subject to limits and conditions to be determined by the competent authorities . 2 ) Duty rate reduced to 8% for cod of the species Gadus morhua within the limits of an annual tariff quota of 10 000 tonnes to be granted by the competent Community authorities . 3 ) Subject to compliance with the reference price . ") Duty rate reduced to 1 0 % subject to compliance with the reference price , for frozen fillets presented as industrial blocks , with bones ( standard ) within the limits of an annual tariff quota of 5 000 tonnes for the period 1 July to 31 December to be granted by the competent Community authorities . 5 ) Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price . 6 ) Duty exemption within the limits of an annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price for herring . No L 359 / 16 Official Journal of the European Communities 21 . 12 . 87 l 2 3 4 5 0304 90 35 0304 90 37 0304 90 41 0304 90 45 0304 90 47 0304 90 49 0304 90 51 0304 90 55 0304 90 57 0304 90 59 0304 90 99 0305 0305 10 00 0305 20 00 0305 30 0305 30 11 0305 30 19 0305 30 30 0305 30 50 0305 30 90 0305 41 00 0305 42 00 0305 49 0305 49 10 0305 49 20 0305 49 30 0305 49 40 0305 49 50 0305 49 90 0305 51     Of cod of the species Gadus nucrocephalus  - - - Other    Of coalfish (Pollachius virens)    Of haddock (Melanogrammus aeglefinus)    Of hake (Merlaccius spp ., Urophycis spp .):     Of hake of the genus Merluccius     Of hake of the genus Urophycis    Of megrim (Lepidorhombus spp .)    Of Ray's bream (Brama spp .)    Of monkfish (Lophius spp .)    Of blue whiting (Micromesistius poutassou or Gadus poutassou)    Other Fish , dried , salted or in brine ; smoked fish , whether or not cooked before or during the smoking process ; fish meal fit for human consumption :  Fish meal fit for human consumption  Livers and roes , dried , smoked , salted or in brine  Fish fillets , dried , salted or in brine , but not smoked :   Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida:    Of cod of the species Gadus macrocephalus    Other   Of Pacific salmon (Oncorhynchus spp .), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), salted or in brine  - Of lesser or Greenland halibut (Reinhardtius hippoglossoides), salted or in brine   Other  Smoked fish , including fillets :   Pacific salmon (Oncorhynchus spp .), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho)   Herrings (Clupea harengus, Clupea pallasii)   Other :    Lesser or Greenland halibut (Reinhardtius hippoglossoides)    Atlantic halibut (Hippoglossus hippoglossus) _ _ _ Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus)    Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae)    Eels (Anguilla spp .)    Other  Dried fish , whether or not salted but not smoked :   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus):- 15 15 15 15 15 15 15 15 15 15 15 15 15 18 20 18 18 18 16 16 16 16 16 16 16 16 15 15 H. ( 2 ) 15 15 15 ( 3 ) 15 15 15 15 15 15 13 11 16 20 15 15 16 13 10 15 16 14 14 14 ' 14 (') Subject to limits and conditions to be determined by the competent authorities . ( 2 ) Duty rate reduced 12% for cod of the species Gadus morhua . ( 3 ) Duty rate reduced to 8 % for silver hake (Merluccius bilinearis), falling within subheadings 0302 69 65 , 0303 78 10 ,and 0304 90 47 within the limits of an annual tariff quota of 2 000 tonnes to be granted by the competent Community authorities . 21 12 87 Official Journal of the European Communities No L 359 / 17 1 2 3 4 5 13 13 13 (') 13 0 )    Dried , unsalted    Dried , salted   Other :    Fish of the species Boreogadus saida :     Dried , unsalted     Dried , salted    Herrings (Clupea harengus, Clupea pallasii)    Anchovies (Engraulis spp .)    Lesser or Greenland halibut (Reinhardtius hippoglossoides) and Pacific halibut (Hippoglossus stenolepis)    Atlantic halibut (Hippoglossus hippoglossus)     Other  Fish , salted , but not dried or smoked and fish in brine :   Herrings (Clupea harengus, Clupea pallasii) 13 13 12 . 15 15 15 15 12 13 15 13 15 15 15 15 13' (') 13 (') 12 10 12 12 12 13 (') 10 13 (') 12 11 12   Cod (Gadus morhua , Gadus ogac, Gadus macrocephalus) 0305 51 10 0305 51 90 0305 59 0305 59 11 0305 59 19 0305 59 30 0305 59 50 0305 59 60 0305 59 70 0305 59 90 0305 61 00 0305 62 00 0305 63 00 0305 69 0305 69 10 0305 69 20 0305 69 30 0305 69 50 0305 69 90 0306 0306 11 00 0306 12 0306 12 10 0306 12 90 0306 13 0306 13 10 0306 13 30 0306 13 90 0306 14 0306 14 10 0306 14 30 0306 14 90 0306 19   Anchovies (Engraulis spp .)  - Other :    Fish of the species Boreogadus saida    Lesser or Greenland halibut (Reinhardtius hippoglossoides) and Pacific halibut (Hippoglossus stenolepis)    Atlantic halibut (Hippoglossus hippoglossus)    Pacific salmon (Oncorhynchus spp .), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho)    Other Crustaceans , whether in shell or not , live , fresh , chilled , frozen , dried , salted or in brine ; crustaceans , in shell , cooked by steaming or by boiling in water , whether or not chilled , frozen , dried , salted or in brine :  Frozen :   Rock lobster and other sea crawfish (Palinurus spp ., Panulirus spp ., Jasus spp .)   Lobsters (Homarus spp .): Whole    Other   Shrimps and prawns :    Of the family Pandalidae    Shrimps of the genus Crangon    Other   Crabs :    Crabs of the species Paralithodes camchatius, Chiorioecetes spp . and Callinectes sapidus    Crabs of the species (Cancer pagurus)    Other   Other : 25 25 25 18 18 18 ( 2 ) 8 ( 3 ) 16 12 18 18 8 15 15 18 18 18 ( 1 ) Duty exemption within the limits of an annual tariff quota of 25 000 tonnes to be granted by the competent Community authorities for the species Gadus morhua, Gadus ogac and Boreogadus saida . ( 2 ) See Annex . ( s ) Subject to limits and conditions to be determined by the competent authorities . No L 359 / 18 Official Journal of the European Communities 21 . 12 . 87 l 2 3 4 5 0306 19 10 0306 19 30 0306 19 90 0306 21 00 0306 22 0306 22 10 0306 22 91 0306 22 99 0306 23 0306 23 10 0306 23 31 0306 23 39 0306 23 90 0306 24 0306 24 10 0306 24 30 0306 24 90 0306 29 0306 29 10 0306 29 30 0306 29 90 0307 0307 10 0307 10 10 0307 10 90 0307 21 00 0307 29 0307 29 10 0307 29 90 0307 31 0307 31 10 0307 31 90 0307 39    Freshwater crayfish    Norway lobsters (Nephrops norvegicus)    Other  Not frozen :   Rock lobster and other sea crawfish (Palinurus spp ., Panulirus spp ., Jasus spp .)   Lobsters (Homarus spp .):   . Live    Other : Whole     Other   Shrimps and prawns :    Of the family Pandalidae    Shrimps of the genus Crangon :     Fresh , chilled or cooked by steaming or by boiling in water     Other    Other   Crabs :    Crabs of the species Paralithodes camchaticus, Chiokoecetes spp . and Calinnectes sapidus    Crabs of the species (Cancer pagurus)    Other   Other :    Freshwater crayfish    Norway lobsters (Nephrops norvegicus)    Other Molluscs , whether in shell or not , live , fresh , chilled , frozen , dried , salted or in brine ; aquatic invertebrates other than crustaceans and molluscs , live , fresh , chilled , frozen , dried , salted or in brine :  Oysters :  Flat oysters (of the genus Ostrea), live and weighing ( shell included ) not more than 40 g each   Other  Scallops , including queen scallops , of the genera Pecten, Chlamys or Placopecten :   Live , fresh or chilled   Other :    Coquilles St Jacques (Pecten maximus), frozen    Other  Mussels (Mytilus spp ., Perna spp .):   Live , fresh or chilled :    Mytilus spp .    Perna spp .   Other : 18 14 14 25 25 25 25 18 18 18 18 18 18 18 18 14 14 Free 18 8 8 8 10 8 15 12 12 (') 8 ( 2 ) ' 8 H 20 12 18 18 18 8 15 15 15 12 12 Free 18 8 8 8 10 8 (') See Annex . ( 2 ) Subject to limits and conditions to be determined by the competent authorities . 21 . 12 . 87 Official Journal of the European Communities No L 359 / 19 l 2 3 4 5   Mytilus spp .   Perna spp . Cuttlefish (Sepia officinalis, Rossia macrosoma, Sepiola spp .) and squid (Ommastrephes spp ., Loligo spp ., Nototodarus spp ., Sepioteuthis spp .):  Live , fresh or chilled :   Cuttlefish (Sepia officinalis, Rossia macrosoma, Sepiola spp .) 10 8 8 10 8 8   Squid (Ommastrephes spp ., Loligo spp ., Nototodarus spp ., Sepioteuthis spp .):    Loligo spp ., Ommastrephes sagittatus 8 8 6 8    Other  Other :   Frozen :    Cuttlefish (Sepia officinalis, Rossia macrosoma, Sepiola spp .):     Of the genus Sepiola other than Sepiola rondeleti     Other 8 8 8 8    Squid (Ommastrephes spp ., Loligo spp ., Nototodarus spp ., Sepioteuthis spp .):     Loligo spp .:      Loligo vulgaris      Loligo pealei      Other     Ommastrephes sagittatus     Other   Other :    Cuttlefish (Sepia officinalis, Rossia macrosoma, Sepiola spp .) 0307 39 10 0307 39 90 0307 41 0307 41 10 0307 41 91 0307 41 99 0307 49 0307 49 11 0307 49 19 0307 49 31 0307 49 33 0307 49 39 0307 49 51 0307 49 59 0307 49 71 0307 49 91 0307 49 99 0307 51 00 0307 59 0307 59 10 0307 59 90 0307 60 00 0307 91 00 0307 99 0307 99 11 0307 99 13 0307 99 19 0307 99 90 8 8 8 8 8 8 6 6 6 6 8 8    Squid (Ommastrephes spp ., Loligo spp ., Nototodarus spp ., Sepioteuthis spp .):     Loligo spp ., Ommastrephes sagittatus 8 8 8 8 8 6 6 8 8 8 8 Free     Other Octopus (Octopus spp .):  Live , fresh or chilled  Other :   Frozen  - Other Snails , other than sea snails Other :  Live , fresh or chilled  Other :   Frozen :    IIlex spp . ¢    Striped venus and other species of the family Veneridae    Other acquatic invertebrates   Other 11 11 8 8 8 8 11 11 14 16 No L 359 / 20 Official Journal of the European Communities 21 . 12 . 87 l 2 3 4 5 0511 0511 91 0511 91 90 1604 1604 11 00 1604 12 1604 12 10 1604 12 90 1604 13 1604 13 10 1604 13 90 1604 14 1604 14 10 1604 14 90 1604 15 1604 15 10 1604 15 90 1604 16 00 1604 19 1604 19 10 1604 19 30 1604 19 50 1604 19 91 1604 19 99 1604 20 1604 20 10 1604 20 30 1604 20 40 1604 20 50 1604 20 70 1604 20 90 1604 30 1604 30 10 160430 90 Animal products not elsewhere specified or included ; dead animals of Chapter 1 or 3 , unfit for human consumption :  Other :  - Products of fish or crustaceans , molluscs or other aquatic invertebrates ; dead animals of Chapter 3 :    Other Prepared or preserved fish : caviar and caviar substitutes prepared from fish eggs :  Fish , whole or in pieces , but not minced :   Salmon   Herrings : _ _ _ Fillets , raw , merely coated with batter or breadcrumbs , whether or not prefried in oil , deep frozen    Other   Sardines , sardinella and brisling or sprats :    Sardines    Other   Tunas , skipjack and Atlantic bonito (Sarda spp .):    Tunas and skipjack    Atlantic bonito (Sarda spp .)   Mackerel :    Of the species Scomber scombrus and Scomber japonicus    Of the species Scomber australasicus   Anchovies   Other :    Salmonidae , other than salmon _ - - Fish of the genus Euthynnus, other than skipjack (Euthynnus (Katsuwonus ) pelamis)    Fish of the species Orcynopsis unicolor    Other :     Fillets , raw , merely coated with batter or breadcrumbs , whether or not prefried in oil , deep frozen    Other  Other prepared or preserved fish :   Of salmon   Of Salmonidae , other than salmon   Of anchovies  - Of sardines , bonito , mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopsis unicolor  - Of tunas , skipjack or other fish of the genus Euthynnus   Of other fish  Caviar and caviar- substitutes :   Caviar ( sturgeon roe )   Caviar substitutes Free 20 18 - 23 25 25 25 25 25 25 25 20 25 25 18 25 20 20 25 25 25 25 30 30 (') 5,5 15 20 25 20 24 25 . 25 20 7 24 25 15 20 5,5 7 25 24 20 30 30 (') See Annex . 21 . 12 . 87 Official Journal of the European Communities No L 359 / 21 l 2 3 4 5 1605 1605 10 00 1605 20 00 1605 30 00 1605 40 00 1 1605 90 1605 90 10 1605 90 90 1902 1902 20 1902 20 10 2301 2301 20 00 Crustaceans , molluscs and other aquatic invertebrates , prepared or preserved :  Crab  Shrimps and prawns  Lobster  Other crustaceans  Other :   Molluscs   Other aquatic invertebrates Pasta , whether or not cooked or stuffed (with meat or other substances ) or otherwise prepared , such as spaghetti , macaroni , noodles , lasagne , gnocchi , ravioli , cannelloni ; couscous , whether or not prepared :  Stuffed pasta , whether or not cooked or otherwise prepared :   Containing more than 20% by weight of fish , crustaceans , molluscs or other aquatic invertebrates 'V Flours , meals and pellets , of meat or meat offal , of fish or of crustaceans , molluscs or other aquatic invertebrates , unfit for human consumption ; greaves :  Flours , meals and pellets , of fish or of crustaceans , molluscs or other aquatic invertebrates 20 ¢ 20 20 20 20 26 . 17 5 16 20 20 20 20 26 17 2